Appeal from a judgment of the County Court of Cortland County, rendered July 8, 1977, upon a verdict convicting defendant of the crimes of criminal possession of stolen property in the first degree and unauthorized use of a vehicle. We have examined the various issues raised by defendant on this appeal and conclude that none of them warrant a reversal of the judgment. However, under the factual circumstances presented, we do agree with his contention that the crime of unauthorized use of a vehicle was a lesser included offense of criminal possession of stolen property in the first degree and the judgment should be modified accordingly (see People v Turner, 61 AD2d 845; CPL 300.40, subd 3, par [b]). Judgment modified, on the law, by reversing so much thereof as convicted defendant of the crime of unauthorized use of a vehicle and imposed a sentence thereon, and, as so modified, affirmed. Mahoney, P. J., Greenblott, Kane, Main and Mikoll, JJ., concur.